The opinion of the court was delivered by
Yaleniine, J.:
This was an action on a promissory note which reads as follows;
“$901.00. Topeka, Kas., March 1st, 1869.
“ Ninety days after date for value received I promise to pay to the order of E. A. Phillips nine hundred and one dollars at banking house of F. W. Giles & Co. A. Wilson.”
Said Phillips who was plaintiff below alleged in his petition that the said Wilson made said note on the first day of April, instead of alleging that the note was made on the first day of If arch, as the fact was. At the trial the plaintiff below offered this note in evidence. The defendant objected. “And thereupon the plaintiff asked leave to amend his petition, by striking out the word ‘ April ’ and inserting the word 4 March ’ in the fourth line from the top in the plaintiff’s petition, which leave was granted by the court; and thereupon the plaintiff amended his petition as asked; to all of which rulings and orders of the court the defendant at the time excepted.” This is the only ruling of the court below of which the plaintiff in error complains in this court. And this ruling we think was correct. Gen. Stat., 655, § 139; Fitzpatrick v. Gebhart, 7 Kas., 35. The judgment of the court below is affirmed.
Kingman, C. J., concurring.
Brewer, J., not sitting in the case.